DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0080630 A1 to Kim.
With respect to claim 13 Kim discloses, in Fig. 4-9, an image sensor (paragraph 43) comprising: a pixel array (50) including a plurality of pixels (40) configured to convert an optical signal into an electrical signal (44); and a flicker detection circuit configured to perform flicker detection based on a digitized flicker pixel signal output from each of pixels disposed in a second region of the pixel array (paragraph 44 and 49).  Kim also states that in general image sensors are known to employ correlated double sampling (CDS) scheme that read a reset voltage signal at each pixel in the pixel array and a corresponding data voltage signal and then outputs a difference of the reset voltage signal and the data voltage signal (paragraph 6) but does not expressly disclose that they employ such a circuit in their invention.
Therefore, Kim does not expressly disclose a correlated double sampling (CDS) circuit configured to perform CDS on an image pixel signal and a reset signal output from each of pixels disposed in a first region of the pixel array; and a flicker detection circuit configured to perform flicker detection based on a flicker pixel signal and a reset signal output from each of pixels disposed in a second region of the pixel array.
However, one of ordinary skill in the art would recognize, before the effective filing date of the claimed invention, the advantage of performing a correlated double sampling for the output pixel signals of the imager array of Kim as Kim states doing so compensates for fix pattern noise that is caused by an offset voltage changing depending on a minute difference of a fabricating process for an imager (paragraph 6 of Kim).  Thus, if the pixels to be output have CDS performed by outputting a difference of a reset and the data voltage signal from the pixel, this would include both the image pixel signals and the flicker signals from the flicker pixel as they would both similarly benefit from the fixed pattern noise compensation.  Therefore, Kim teaches it would be obvious to include a correlated double sampling (CDS) circuit configured to perform CDS on an image pixel signal and a reset signal output from each of pixels disposed in a first region of the pixel array (i.e. area 40 of Kim); and a flicker detection circuit configured to perform flicker detection based on a flicker pixel signal and a reset signal output from each of pixels disposed in a second region of the pixel array (i.e. area 41 of Kim) for doing so would reduce the fixed pattern noise of the pixel signals that occur due to minute differences of a fabricating process for the image sensor.
With respect to claim 14 Kim teaches wherein: the first region corresponds to a center area of the pixel array (40), the second region corresponds to a peripheral area excluding the first region from among the pixel array (41) (Fig. 5).
Claim 21 is rejected for similar rational as claim 13 above; however, Kim discloses use of a single ADC (See Fig. 5) and does not expressly disclose separate CDS circuits for the flicker and image signals.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of providing an CDS and ADC circuit for each column of an image sensor are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have provided a CDS circuit and ADC circuit for each column of Kim for doing so would merely be a simple substitution of one known element for another to obtain predictable results.  Additionally, one of ordinary skill in the art would recognize that is you were to provide a CDS and ADC for each column then Kim would provide CDS and ADC circuitry that would only be provided for imaging pixels in region 40 and also provide CDS and ADC circuitry that would only be provided for flicker pixels in region 41 as Kim discloses the flicker pixels are whole columns (paragraph 44-45 and Fig. 5).
With respect to claim 22 Kim further teaches wherein the CDS circuit is responsive to a first plurality of reset signals output from the first plurality of pixels, wherein the flicker detection circuit is responsive to at least one reset signal output from the second plurality of pixels in paragraph 6 and Fig. 5 as CDS is a different between the data signal and a reset signal and pixel signals in region 40 and flicker pixels in region 41 are provided in the column wise direction separate from each other.
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the prior art teaches performing CDS on flicker pixel signals and then ADC converting them as discussed above with respect to claims 13 and 21.
However, the prior art does not teach or fairly suggest the specifics of the flicker detection correlated double sampling circuit comprising first to sixth switches turned on or off based on a control signal, and first to fourth capacitors, the FD CDS circuit being configured to receive a flicker pixel signal output from at least one pixel, summate with an output offset signal, and amplify the summation based on a gain to form a flicker detection signal.
Claims 2-9 and 11 are allowable for at least the reason that they depend from claim 1 which is allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0238259 A1 to Kim et al which similarly discloses a flicker detection circuitry in an imager array and suggests performing CDS on the signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 4, 2022